Fourth Court of Appeals
                                   San Antonio, Texas
                                         JUDGMENT
                                      No. 04-13-00201-CV

BANK OF AMERICA, N.A. as Trustee of Bettye Baker Brown Trust, u/w, f/b/o William David
 Deiss, Trustee of Bettye Baker Brown Trust u/w, f/b/o Dianne Elizabeth Mysliwiec, Trustee of
Bettye Baker Brown Trust, u/w, f/b/o Paula Jane Roberts, Trustee of Bettye Baker Brown Trust,
           and Baker E. Shaw, as Trustee of Dorothy Ann Roos Testamentary Trust,
                                         Appellants

                                                v.

     PRIZE ENERGY RESOURCES, L.P., Prize Operating Company, Gruy Petroleum
Management Company n/k/a Cimarex Energy Co. of Colorado, Magnum Hunter Resources, Inc.,
Cimarex Energy Co., Hunter Gas Gathering, Inc., Pat R. Rutherford Jr., Michael G. Rutherford,
   Stevan D. Rutherford, Patrick R. Rutherford III, David Traylor Rutherford, John Richard
 Rutherford, Mary Elizabeth Rutherford, Paul Maroney Rutherford, Michael G. Rutherford Jr.,
                       Sally Ann Rutherford, and Rutherford Oil Co.,
                                         Appellees

                From the 343rd Judicial District Court, McMullen County, Texas
                               Trial Court No. M05-0002-CV-C
                       Honorable Michael E. Welborn, Judge Presiding

     BEFORE JUSTICE BARNARD, JUSTICE MARTINEZ, AND JUSTICE ALVAREZ

       In accordance with this court’s opinion of this date, the portion of this court’s August 29,
2014 judgment applicable to Baker E. Shaw, as Trustee of Dorothy Ann Roos Testamentary Trust,
is VACATED.

       SIGNED March 11, 2015.

                                                 _____________________________
                                                 Patricia O. Alvarez, Justice